t c memo united_states tax_court blak investments kyle w manroe trust robert manroe and lori manroe trustees tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date ernest scribner ryder richard v vermazen and lauren a rinsky for petitioner donna f herbert jonathan h sloat and eugene kim for respondent memorandum opinion vasquez judge this case is before the court on petitioner’s motion for summary_judgment filed pursuant to rule to which respondent objects we previously held in 133_tc_431 prior opinion that the period of limitations for assessment of tax resulting from the adjustment of partnership items with respect to the transaction at issue is open for the year under sec_6501 subsequently petitioner stipulated that blak investments was a sham lacked economic_substance and was formed and or availed of to claim deductions of artificial losses solely for tax purposes and conceded that a accuracy-related_penalty under sec_6662 applies to the entire underpayment_of_tax resulting from the transaction the sole issue remaining for decision is whether petitioner is liable for the higher penalty rate for a gross_valuation_misstatement under sec_6662 background the facts are set forth in our prior opinion and are incorporated herein by this reference for convenience we summarize the relevant facts all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar i the transaction at issue blak investments is a california general_partnership created by robert manroe and lori manroe manroes on date the manroes as trustees of the manroe family_trust borrowed treasury notes with a maturity value of dollar_figure and sold the notes short on the open market for dollar_figure that same day they contributed the short_sale proceeds dollar_figure from the manroe family_trust account and the obligation to cover the short_sale to blak investments in exchange for approximately of the partnership interests the manroes took the position that the obligation to cover the short_sale was not a liability for purposes of sec_752 and they claimed a total basis in their partnership interests equal to the contribution of the short_sale proceeds and dollar_figure cash on date blak investments redeemed ms manroe’s interest in the partnership for dollar_figure in cash and mr manroe’s interest in the partnership for dollar_figure in cash and the u s dollar equivalent of dollar_figure in foreign_currency the manroes claimed a short-term_capital_loss of dollar_figure on the redemption of ms manroe’s interest and an ordinary_loss of dollar_figure on the two trusts the manroes created for the benefit of their children owned approximately of the partnership interests subsequent conversion of the foreign_currency into u s dollars on date respondent issued blak investments a final_partnership_administrative_adjustment fpaa disallowing both losses ii procedural history petitioner the tax_matters_partner of blak investments timely petitioned the court for review of the fpaa arguing that respondent erred in determining that blak investments was a sham and lacked economic_substance erred in making the adjustments set forth in the fpaa and erred in asserting penalties petitioner further argued that in any event the fpaa was not timely because the period of limitations for assessment of tax for had expired both parties filed motions for partial summary_judgment as to the statute_of_limitations issue in our prior opinion we granted respondent’s motion and denied petitioner’s cross- motion we found that the transaction at issue is a listed_transaction that is substantially_similar to the transaction described in notice_2000_44 2000_2_cb_255 and that petitioner failed to disclose its participation in the transaction a sec_3 this notice describes the tax_shelter called son-of-boss and its many varieties they generally revolve around a common theme of artificially inflating basis in a partnership through the contribution of funds commonly generated using options short_sales futures derivatives or similar means and an associated offsetting liability that is typically not completely fixed at the time of transfer see 128_tc_192 required under sec_1_6011-4 income_tax regs we held that sec_1_6011-4 income_tax regs and sec_6501 are valid and effective as to the transaction and hence the period of limitations for assessment of tax is open for petitioner subsequently conceded that blak investments is a sham and lacks economic_substance petitioner further conceded that blak investments is to be disregarded for federal_income_tax purposes and the capital contributions to blak investments are to be reduced from the dollar_figure reported to zero finally petitioner conceded that it is liable for a accuracy-related_penalty under sec_6662 the only issue left in dispute is whether the appropriate penalty is the penalty that petitioner conceded or the higher penalty for a gross_valuation_misstatement i summary_judgment discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine dispute exists as to any material fact and that the legal issues presented by the motion may be decided as a matter of law see rule b 98_tc_518 aff’d 17_f3d_965 7th cir we conclude that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law ii gross_valuation_misstatement penalty under sec_6662 a taxpayer may be liable for a penalty on any portion of an underpayment_of_tax attributable to a gross_valuation_misstatement a gross_valuation_misstatement exists if the value or adjusted_basis of any property claimed on a tax_return is or more of the amount determined to be the correct amount of such value or adjusted_basis sec_6662 whether there is a gross_valuation_misstatement in the partnership context is determined at the partnership level sec_1_6662-5 income_tax regs we have held that when the commissioner asserts a ground unrelated to value or basis_of_property for totally disallowing a deduction or credit and a taxpayer concedes the deduction or credit on that unrelated ground any underpayment resulting from the concession is not attributable to a gross_valuation_misstatement see 92_tc_827 petitioner conceded the deductions on the grounds that blak investments is a sham and lacks economic substance--grounds unrelated to the value or basis of the treasury notes foreign_currency or any other_property in the transaction nonetheless it has long been the court’s view that the gross_valuation_misstatement penalty does apply when the court determines that an underpayment stems from deductions or credits that are disallowed because a transaction lacks economic_substance or a participant is a sham see 131_tc_84 aff’d in pertinent part rev’d in part and remanded 591_f3d_649 d c cir merino v commissioner tcmemo_1997_385 aff’d 196_f3d_147 3d cir zfass v commissioner tcmemo_1996_167 aff’d 118_f3d_184 4th cir illes v commissioner tcmemo_1991_449 aff’d 982_f2d_163 6th cir gilman v commissioner tcmemo_1989_684 aff’d 933_f2d_143 2d cir massengill v commissioner tcmemo_1988_427 aff’d 876_f2d_616 8th cir the courts of appeals are split on this issue the courts of appeals for the first second third fourth sixth and eighth circuits have affirmed the imposition of the valuation_overstatement or misstatement penalty where the underpayment results from a sham_transaction lacking economic_substance 661_f3d_667 1st cir merino v commissioner f 3d pincite zfass v commissioner f 3d pincite illes v commissioner f 2d pincite gilman v commissioner f 2d pincite massengill v commissioner f 2d pincite on the contrary the courts of appeals for the fifth and ninth circuits hold that when a deduction or credit is disallowed in full the resulting underpayment is not attributable to a valuation_overstatement 556_f3d_1056 9th cir aff’g in part rev’g in part tcmemo_2006_131 902_f2d_380 5th cir rev’g tcmemo_1988_408 both parties agree that an appeal of this case would lie in the ninth circuit in 137_tc_136 we recently decided a case that is indistinguishable from the present case the taxpayers there engaged in a son-of-boss transaction using offsetting option contracts that was substantially_similar to the transaction described in notice_2000_44 supra and in the present case id pincite they conceded that they were not entitled to the loss deductions stemming from the transaction and would be liable for the accuracy-related_penalty if they failed to file a qualified_amended_return under sec_1_6664-2 income_tax regs which we held they failed to do id pincite n we then decided whether the taxpayers were liable for the higher penalty for a gross_valuation_misstatement id pincite we noted that the court_of_appeals for the ninth circuit recognizing that in many federal circuits the gross valuation penalty applies ‘when overvaluation is intertwined with a tax_avoidance scheme that lacks economic substance’ held that it was constrained under its own precedent from applying the gross valuation penalty in that situation id pincite quoting keller v commissioner f 3d pincite we held under 54_tc_742 aff’d 445_f2d_985 10th cir that we would follow the ninth circuit decision in keller as it was squarely on point bergmann v commissioner t c pincite petitioner argues that keller likewise controls here respondent makes no attempt to distinguish keller or bergmann from the present case fully aware that these cases are binding precedent he instead argues that we should decline to follow the ninth circuit opinion in keller and disregard our previous opinion in bergmann before addressing the merits of their arguments we briefly review the doctrine_of stare_decisis and the reason we do not just disregard precedent a stare_decisis in 474_us_254 the supreme court stated t he important doctrine_of stare_decisis is the means by which we ensure that the law will not merely change erratically but will 137_tc_136 had not yet been decided at the time petitioner filed its motion for summary_judgment respondent filed his response to petitioner’s motion for summary_judgment before bergmann was decided but he later supplemented his response to address our holding in bergmann develop in a principled and intelligible fashion while stare_decisis is not an inexorable command the careful observer will discern that any detours from the straight path of stare_decisis in our past have occurred for articulable reasons and only when the court has felt obliged to bring its opinions into agreement with experience and with facts newly ascertained 285_us_393 52_sct_443 76_led_815 brandeis j dissenting our history does not impose any rigid formula to constrain the court in the disposition of cases rather its lesson is that every successful proponent of overruling precedent has borne the heavy burden of persuading the court that changes in society or in the law dictate that the values served by stare_decisis yield in favor of a greater objective we have similarly stated that stare_decisis generally requires that we follow the holding of a previously decided case absent special justification this doctrine is of particular importance when the antecedent case involves statutory construction state 111_tc_210 aff’d 214_f3d_1254 10th cir see also 97_tc_94 therefore respondent bears the heavy burden of persuading us that we should overrule our established precedent respondent has advanced only one argument that merits further discussion he argues that because the court_of_appeals for the ninth circuit did not consider sec_1_6662-5 income_tax regs in keller that decision has been superseded by the intervening opinion of the supreme court in mayo found for med educ research v united_states u s ___ 131_sct_704 which emphatically reminded lower courts that they must defer to regulations that satisfy the two-step chevron standard 467_us_837 he further argues that we should disregard bergmann because it fails to address the deference argument we disagree b the regulation sec_1_6662-5 income_tax regs states the value or adjusted_basis claimed on a tax_return of any property with a correct value or adjusted_basis of zero is considered to be percent or more of the correct amount there is a gross_valuation_misstatement with respect to such property therefore and the applicable penalty rate i sec_40 percent it is essential to consider this regulation in the context of the statute which imposes a penalty on an underpayment_of_tax attributable to a substantial_valuation_misstatement sec_6662 b the statute defines a gross_valuation_misstatement by reference to a substantial_valuation_misstatement substituting for each place it appears sec_6662 therefore if an underpayment_of_tax is not attributable to a substantial_valuation_misstatement there can be no gross_valuation_misstatement and the regulation would have no application contrary to respondent’s assertions that we must give deference to this regulation because keller did not address it and is inconsistent with it we believe that the regulation would not apply under the court_of_appeals for the ninth circuit decisions in keller and 893_f2d_225 9th cir aff’g tcmemo_1988_416 upon which keller relies the court_of_appeals was well aware of the regulation when it decided keller we believe the court_of_appeals saw no need to address the regulation as the taxpayer there did not contest the amount of the overvaluation he instead argued that sec_6662 is not applicable in the first instance because his tax underpayment is not ‘attributable to’ the valuation_overstatement keller v commissioner f 3d pincite the court_of_appeals agreed with the taxpayer and held that when a depreciation deduction is disallowed in total any overvaluation is subsumed in that disallowance and an associated tax underpayment is ‘attributable to’ the invalid deduction not the overvaluation of the asset id pincite because the court_of_appeals found that sec_6662 was inapplicable the regulation interpreting sec_6662 would have been equally inapplicable moreover the court of sec_1_6662-5 income_tax regs was cited in keller v commissioner tcmemo_2006_131 aff’d in part rev’d in part 556_f3d_1056 9th cir which the court_of_appeals reversed and remanded on this issue appeals for the fifth circuit which shares both the court_of_appeals for the ninth circuit’s reasoning and holding on this issue has addressed sec_1 g income_tax regs in a recent case and found it inapplicable see 679_f3d_339 n 5th cir finding that the regulation does not purport to negate the holdings in the cases discussed above--that the valuation_misstatement_penalty does not apply when the irs completely disallows a deduction on other grounds it only helps determine whether a valuation misstatement is a gross_misstatement in particular it specifies how to characterize a valuation misstatement when the true basis is determined to be zero accordingly we hold under the golsen_rule that we are bound to follow the ninth circuit decision in keller which is squarely on point petitioner’s motion for summary_judgment will be granted we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
